Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is over 150 words in length.  Correction is required.  See MPEP § 608.01(b).


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “environmental condition estimating part”, “path generating part”, “vehicle control part”, and “vehicle-to-vehicle communication part” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Urano et al (US Pub 2016/0207537 A1), hereafter known as Urano, in light of Nister et al (US Pub 2019/0243371 A1), hereafter known as Nister, in light of Takahama et al (US Pub 2021/0061275 A1), hereafter known as Takahama, in light of Sun et al (US Pub 9,308,914 B1), hereafter known as Sun.


For Claim 1, Urano teaches A driving control apparatus for a vehicle, comprising: ([0046-0047], Figures 1 and 2)
an environmental condition estimating part including a surrounding recognition function 5including a function for recognizing a lane and a preceding vehicle and a function for obtaining a vehicle's moving state; ([0049-0050], [0063] Figures 1 and 2.  As stated in [0063], the system can follow a leading vehicle at a fixed distance.  In order to do so, it would need to recognize a vehicle and information regarding its movement state.) 
a path generating part for generating a target path on the basis of information obtained by the environmental condition estimating part; ([0051], [0055], Fig. 1 and 2) 
a vehicle control part for performing speed control and steering control for causing the 10vehicle to follow the target path; and ([0042-0043], [0057], [0063], [0075], Figs 1-2) 
an ACC function for performing constant speed cruise at a target speed or performing following cruise to the preceding vehicle at a target inter-vehicle time;  ([0063])
15an LKA function for maintaining cruise in the vehicle's lane by following control to the target path; ([0063], [0075], Figs. 1 and 2, 
Notifying a driver of changes in driving state ([0044], [0075], [0111], [0113])
Urano does not teach 
a vehicle-to-vehicle communication part for exchanging driving information among convoy vehicles, and having: 
a CACC function for performing convoy cruise by cooperative adaptive cruise control using the ACC function together with the driving information on the convoy vehicles obtained by the vehicle-to-vehicle communication part; and 
20a tracking control function for performing steering control to perform following cruise to the preceding vehicle on the basis of the information obtained by the environmental condition estimating part when it is determined that the lane cannot be recognized during the convoy cruise, 
characterized in that the driving control apparatus has a function for: notifying a driver 25of CACC function cancelation and of tracking control start, in case in which it is determined - 22 - LEGALY45210393Y1that failure has occurred in the vehicle-to-vehicle communication or the lane cannot be recognized during the convoy cruise; shifting to following cruise by the tracking control function; and altering override threshold values serving as a determination criterion of operation intervention for stopping the tracking control function to a value greater than during normal 5operation.  
Nister, however, does teach a vehicle-to-vehicle communication part for exchanging driving information among convoy vehicles; ([0300])
a CACC function for performing convoy cruise by cooperative adaptive cruise control using the ACC function together with the driving information on the convoy vehicles obtained by the vehicle-to-vehicle communication part; and ([0300].  It is not stated that the CACC specifically uses the ACC function, only that this incorporates information from other vehicles.  However, given the nature of CACC typically being standard ACC with additional information, this his heavily suggested)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Urano’s vehicle control system with Nister’s use of vehicle to vehicle communication and CACC because communications between vehicles allow them to react to planned actions of other vehicles, instead of having to react to actions as they occur, which allows the vehicles to work together better.
Takahama, however, does teach 20a tracking control function for performing steering control to perform following cruise to the preceding vehicle on the basis of the information obtained by the environmental condition estimating part when it is determined that the lane cannot be recognized during the convoy cruise, ([0082], [0025].  In the case where lane keeping is determined to be impossible, the adaptive cruise control can be triggered)
And shifting to following cruise by the tracking control function; ([0082], [0025].  In the case where lane keeping is determined to be impossible, the adaptive cruise control can be triggered)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Urano’s vehicle control method with Takahama’s use of switching to cruise control that follows the vehicle in front when lane recognition fails, because if a vehicle is relying upon lane recognition for autonomous or semi-autonomous driving, and that lane recognition fails, it would need to rely upon another method of keeping a safe course, or switching to manual driving.  ACC would be an obvious choice to stay on a safe trajectory.

Sun, however, does teach and altering override threshold values serving as a determination criterion of operation intervention for stopping the tracking control function to a value greater than during normal 5operation.  (Fig. 5, 7, and 9.  Col. 7, Lines 5-37.  Sun teaches that during abnormal situations, the threshold for override of ACC can be larger than during normal operations)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Urano’s vehicle control method with Sun’s use of increasing over ride thresholds during abnormal situations (such as a failure of lane tracking software) because a driver could be surprised and make undesirable inputs onto the breaks or steering wheel in a case where they believe the vehicle could crash, and a back up automatic steering system could be statistically safer.
 
For Claim 2, modified Urano teaches The driving control apparatus for the vehicle according to claim 1, wherein the override threshold values include a brake override threshold value serving as a determination criterion of brake operation intervention and/or a steering override threshold value serving as a 10determination criterion of steering operation intervention.  ([0065].  The manual intervention threshold can be an amount of steering or braking)

For Claim 3, modified Urano teaches The driving control apparatus for the vehicle according to claim 1 , 
Urano does not teach wherein the override threshold values serving as the determination criterion of the operation intervention for stopping the tracking control function are configured to be returned to values during normal 15operation when, after it is determined that failure has occurred in the vehicle-to-vehicle communication or a lane cannot be recognized during the convoy cruise, they are cleared.
Sun, however, does teach wherein the override threshold values serving as the determination criterion of the operation intervention for stopping the tracking control function are configured to be returned to values during normal 15operation when, after it is determined that failure has occurred. (Fig. 5, 7, and 9.  Col. 7, Lines 5-37.  Sun teaches that during abnormal situations, the threshold for override of ACC can be larger than during normal operations.  If the value is only higher during abnormal situations, then it will return to normal when normal operations return.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Urano’s vehicle control system with Sun’s use of having an increased override threshold during abnormal conditions and having it return to normal when normal conditions have returned because during abnormal conditions, such as failure, a driver may make undesirable inputs if surprised or panicked.  Once the situation has returned to normal, the driver is more likely to be calm, unsurprised and unpanicked, so the original override threshold values would be ideal again.
It would be obvious in light of Urano and Sun that the determination that failure has occurred in the vehicle-to-vehicle communication or a lane cannot be recognized during the convoy cruise be considered an abnormal situation.
It would be obvious to one of ordinary skill in the art prior to the effective filing date because if the vehicle relies upon these features to be autonomous and the features fail, the vehicle will have to fall onto a fallback method or switch to manual.  A vehicle changing navigation methods due to failure is unideal (compared to not needing to change methods due to failure) and would ideally be somewhat rare.  In this case, the interpretation of it being abnormal is obvious.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tsuji et al (US Pub 2020/0201356 A1) relates to overriding automatic function. 
Schuh et al (US Pub 20200201356 A1) relates to platooning technology.
Nagase et al (US Pub 2019/0300014 A1) relates to overriding automatic steering functions.
Wada et al (US Pub 2018/0173228 A1) relates to overriding automatic steering functions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISTAN J GREINER whose telephone number is (571)272-1382.  The examiner can normally be reached on Mon - Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on Monday-Thursday.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.J.G./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664